Citation Nr: 0706543	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  00-23 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for residuals, left knee 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1981 to May 1984.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2000 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which 
denied service connection for residuals, left knee injury.  
The RO issued a notice of the decision in July 2000, and the 
veteran timely filed a Notice of Disagreement (NOD).  Also in 
July 2000 the RO provided a Statement of the Case (SOC), and 
thereafter, in October 2000, the veteran timely filed a 
substantive appeal.  The RO provided a Supplemental Statement 
of the Case (SSOC) in March 2002.    

The veteran requested a Central Office hearing on this 
matter, which was held in August 2002 where the veteran and 
his wife presented as witnesses.  On appeal in September 
2003, the Board remanded the case for additional development, 
to include gathering relevant medical records.  The Appeals 
Management Center (AMC) provided an SSOC in August 2005.

On appeal again in May 2006, the Board remanded the case for 
further development, to include providing proper Veterans 
Claims Assistance Act (VCAA) notice and providing an 
orthopedic examination to determine the cause or origin of 
the veteran's current left knee disability.  The AMC provided 
an SSOC in December 2006.  

The appeal is again REMANDED to the RO via the AMC, in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claim.  38 C.F.R. § 19.9.  
Specifically, the Board notes that the veteran's May 1981 
Report of Medical Examination for Enlistment contains a 
completely normal clinical evaluation of all systems, to 
include the lower extremities, and the veteran reported no 
left knee injuries or disabilities in the accompanying Report 
of Medical History.  Therefore, a pre-service left knee 
disability or injury was not "noted" in the entrance 
examination report within the meaning of 38 C.F.R. § 
3.304(b), and thus, a presumption of soundness attaches.  
While the Board acknowledges that a December 1981 
Chronological Record of Medical Care indicates that the 
veteran provided a history of a torn ligament in the left 
knee four years before, such a mere recited history of a pre-
service disorder or injury, which was not recorded on the 
enlistment examination report, does not constitute a notation 
of such a malady, but instead, must be considered with all 
other material evidence in determinations as to inception.  
38 C.F.R. § 3.304(b)(1).   

The Board additionally comments that when the October 2006 VA 
examiner offered his opinion about the origin of the 
veteran's left knee disability, he erroneously stated that 
"his knee condition existed prior to his military service 
according to his service records," and therefore, that his 
"left knee condition [was] not caused by or a result of his 
military service."  Because the premise upon which the 
clinician based his conclusion was defective, the Board must 
reject his conclusion.  In addition, because the veteran's 
Report of Medical Examination for Enlistment did not note a 
previously existing left knee disability or injury, the Board 
must obtain a medical opinion as to whether there is a causal 
nexus between the veteran's active service or any incident 
thereof and his current left knee disability.  The veteran, 
through his accredited representative, expressly raised this 
issue in his February 2007 Post-Remand Brief, and the Board 
notes that this issue is of particular importance because the 
veteran's SMRs reveal that he in fact received treatment for 
a left knee injury multiple times during his active service, 
to include in December 1981, May 1982, June 1982, and August 
1982.  

Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2006).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should provide the appellant 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2.  As explained above, the veteran's 
left knee was presumed to be sound upon 
entry into service based upon a normal 
pre-enlistment examination and that 
presumption was not rebutted by a history 
of a pre-service injury obtained during 
service.  Accordingly, the RO must refer 
the claims file to the clinician who 
performed the October 2006 VA for the 
purpose of obtaining an addendum to that 
examination.  
The clinician must address the question 
of whether the veteran's current left 
knee disability was causally related to 
or the result of his active service or 
any incident thereof.

Following a review of the relevant 
medical evidence in the claims file, to 
include the service medical records and 
pertinent post service examination 
reports and treatment records, the 
clinician is requested to answer the 
following question:

With the understanding that the 
veteran did not have a pre-service 
left knee disability by law, is it 
at least as likely as not (50 
percent or 
Greater probability) that the 
veteran's current left knee 
disability began during service or 
is otherwise causally linked to some 
incident of or clinical finding 
recorded during service?

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is also requested to provide 
a rationale for any opinion expressed.  
The clinician is advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she should 
so indicate in the examination report.  
He or she should also indicate that 
he/she had reviewed the veteran's claims 
file. 

3.  If the clinician who performed the 
October 2006 VA examination is not 
available, the AMC/RO must arrange for 
another VA orthopedic examination for the 
purpose of determining whether the 
veteran's current left knee disability 
began during service or is otherwise 
linked to service, to include trauma.

Following a review of the relevant 
medical evidence in the claims file, to 
include the service medical records and 
pertinent post-service examination 
reports and treatment records, the 
examiner is requested to answer the 
following question:

With the understanding that the 
veteran did not have a pre-service 
left knee disability by law, is it 
at least as likely as not (50 
percent or 
greater probability) that the 
veteran's current left knee 
disability began during service or 
is otherwise causally linked to some 
incident of or clinical finding 
recorded during service?

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is also requested to provide 
a rationale for any opinion expressed.  
The clinician is advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she should 
so indicate in the examination report.  
He or she should also indicate that 
he/she had reviewed the veteran's claims 
file.

4.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claim.  
If the claim remains denied, the AMC/RO 
should issue an appropriate SSOC and 
provide an opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).          






